Citation Nr: 1440880	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to April 1970, with verified periods of active duty for training from June 19, 1967 to September 2, 1967 and July 13, 1968 to September 13, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss and granted service connection for tinnitus.  

In January 2014, the Board remanded the Veteran's claim for additional development.  The matter now returns to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have sufficient left ear hearing loss to be considered a ratable disability for VA compensation purposes.  

2.  A right ear hearing loss disability is etiologically related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  A right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

Initially, the Board notes that, with respect to the right ear, the Board herein grants the Veteran's claim, so any procedural deficiency is not prejudicial to the Veteran. 

With respect to the left ear, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

A.  Duty to Notify

A June 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim in the March 2011 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA medical examination records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, VA audiological examinations were performed in August 2010 (with a March 2011 addendum opinion), June 2012, and March 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taken together, the examination reports are adequate to decide this claim, as the reports are based on a review of the Veteran's claims file and reported history, describe the current findings in sufficient detail so that the Board's review is a fully informed one, and contain the requisite audiometric testing necessary to determine the nature and severity of the claimed hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

C.  VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review. 

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The Veteran maintains that he has a current hearing loss disability of both his right and left ears that is the direct result of noise exposure during active service.  Specifically, in his November 2009 claim, the Veteran argued that he had hearing loss as a result of traumatic noise exposure from explosions and aircraft noise to which he was exposed while stationed at Da Nang Air Force Base in Vietnam.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Based on the Veteran's statements of having been exposed to many loud noises, including aircraft noise and rocket and mortar explosions without hearing protection, given both his service personnel records that confirm he was stationed on Danang Air Base from April 1969 to April 1970, and considering evidence of record confirming rocket and mortar attacks on Danang Air Base during 1969, the Board finds that the evidence supports the Veteran's assertion that he experienced acoustic trauma during service.  See, e.g., January 2011 VA PTSD Stressor Verification Decision (confirming the occurrence of rocket and mortar attacks on Danang Air Base while the Veteran was stationed there in 1969 and therefore conceding the occurrence of his alleged stressor involving experiencing numerous attacks).  Therefore, the Board finds that the Veteran's reports of noise exposure during active service are both competent and credible.  As such, the Board concedes the Veteran's acoustic trauma during active service.

His entrance and separation examinations, as well as his STRs, are silent for complaints of bilateral hearing loss.  Audiometric testing during service further reflects normal thresholds for the right and left ears.  See November 1966 Enlistment Examination; August 1967 Release from Active Duty (RFAD) Examination; December 1968 Annual Physical Examination.  Puretone threshold testing was not performed on subsequent examination; rather, a March 1970 RFAD Examination and a February 1971 Annual Reserves Examination show whisper voice test results of 15/15 for the right and left ears.  

The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, based upon the audiometric evaluations, the Veteran did not display a hearing loss disability for VA purposes at any point during his service.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in August 2010.  The examining audiologist diagnosed mild bilateral sensorineural hearing loss.  In a subsequent February 2011 addendum opinion, the audiologist noted the Veteran's normal in-service puretone thresholds and the "normal" whisper voice testing.  However, the examiner noted that the whisper voice testing does not rule out any shifts or loss in the high frequencies.  Accordingly, when considering the Veteran's in-service thresholds, his post military employment of sedentary or office type work, his current diagnosed sensorineural hearing loss, the VA audiologist opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of military noise exposure.  This positive nexus opinion and underlying rationale was echoed in the opinions of subsequent examining VA audiologists in June 2012 and March 2014.  

Despite this positive association between the Veteran's diagnosed bilateral sensorineural hearing loss and his military acoustic trauma, as previously mentioned, the Veteran must still demonstrate that, at some point during the pendency of the claim, his hearing loss was manifested by an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  

In this regard, although VA treatment records from March 2010 and VA examination reports from August 2010, June 2012, and March 2014 diagnose sensorineural hearing loss, they do not document puretone thresholds and speech discrimination scores for either ear that rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, the March 2010 VA treatment records reflect the Veteran's auditory threshold levels in the right ear were 15, 15, 20, 35, and 35 decibels in each of the relevant frequencies and the thresholds in the left ear were 15, 10, 15, 35, and 25 decibels, respectively.  Sufficient controlled speech discrimination tests were not performed at that time: the Northwestern University Auditory Test No.6 (NU-6) was used, not the Maryland CNC test.  See id.  The August 2010 VA examiner determined that, based on Maryland CNC testing, the Veteran had speech recognition of 94% in his right ear and 98% in his left.  The VA examiner found that the Veteran's auditory threshold levels in the right ear were 15, 15, 15, 35, and 30 decibels, in each of the relevant frequencies, and the thresholds in the left ear were 15, 10, 15, 35, and 25 decibels.  Similarly, the June 2012 examination report reflects bilateral 98% acuity on the Maryland CNC speech recognition test.  The Veteran's June 2012 auditory threshold levels in the right ear were 15, 15, 20, 35, and 35 decibels, in each of the relevant frequencies, and were 15, 10, 15, 30, and 25 in the left ear.  The March 2014 VA examiner determined that, based on Maryland CNC testing, the Veteran had speech recognition of 94% bilaterally.  The VA examiner found that the Veteran's auditory threshold levels in the right ear were 15, 20, 25, 35, and 35 decibels, in each of the relevant frequencies, and the thresholds in the left ear were 15, 15, 20, 35, and 30 decibels.  Thus, the clinical results from the VA examinations show hearing impairment, but not hearing disability.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran, however, had additional private audiological testing in March 2011, March 2013, and February 2014.  The March 2011 audiogram reflects auditory threshold levels in the right ear of 15, 10, 15, 40 and 35 decibels in each of the relevant frequencies, and, in the left ear, thresholds were 10, 10, 10, 35, and 25 decibels, respectively.  The Veteran's March 2013 auditory threshold levels in the right ear were 15, 10, 20, 40, and 45 decibels, in each of the relevant frequencies, and were 15, 5, 10, 35, and 30 in the left ear.  The February 2014 audiogram reflects auditory threshold levels in the right ear of 15, 10, 20, 40 and 40 decibels in each of the relevant frequencies, and, in the left ear, thresholds were 15, 15, 20, 35, and 30 decibels, respectively.  The private audiologist additionally performed speech discrimination testing; however, the tests performed utilized the Spondee and W-22 word lists, and are thus not sufficient under 38 C.F.R. § 3.385, which, as mentioned, mandates use of the Maryland CNC test.  

Based on the foregoing, the Board finds that the Veteran has not had, during service, at the current time, nor at any point during the pendency of his claim, hearing loss of the left ear as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Neither VA nor private audiometric testing has ever reflected a left ear auditory threshold of 40 decibels or greater, or left ear auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores for the left ear of less than 94 percent.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing in his right ear.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure and current trouble hearing.  Indeed, the Veteran is service connected for tinnitus based on acoustic trauma in service.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current left ear hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Importantly, the Veteran's hearing was tested no less than seven times during the pendency of the claim and at no point did left ear puretone thresholds or speech recognition scores rise to the level of a disability for VA purposes.  38 C.F.R. § 3.385.  Absent any current diagnosis of a right ear hearing loss disability in accordance with VA standards, an award of service connection for left ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the right ear, however, the private audiometric evaluations from March 2011, March 2013, and February 2014 each demonstrate at least one relevant frequency with an auditory threshold of 40 decibels or greater.  He thus has demonstrated sufficient hearing loss in the right ear to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes.  Also, and importantly, VA examining audiologists in February 2011, June 2012, and March 2014 have positively linked the Veteran's current hearing pathology to his hazardous noise exposure during active service, which has been conceded, as discussed above.  Thus, there is a current right ear hearing loss disability, an in-service injury, and medical evidence of record causally linking the two.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Accordingly, service connection for right ear hearing loss is warranted. 


ORDER

Service connection for a left ear hearing loss disability is denied.

Service connection for a right ear hearing loss disability is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


